     Case: 1:21-cv-00556 Document #: 1 Filed: 01/31/21 Page 1 of 18 PageID #:1




                IN THE UNITED STATES DISTRCIT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION
                                    )
LEMUEL WASHINGTON,                  )
                                    )
          Plaintiff,                )    Case No.
                                    )
    v.                              )
                                    )
ENTERPRISE HOLDINGS, LLC, aka       )
ENTERPRISE LEASING COMPANY OF       )
CHICAGO, LLC                        )
                                    )
          Defendant.                )

                                    COMPLAINT

      Plaintiff LEMUEL WASHINGTON, through his attorney, John T. Moran,

submits this complaint against Defendant ENTERPRISE HOLDINGS, LLC aka

ENTERPRISE LEASING COMPANY OF CHICAGO, LLC as follows:

                             NATURE OF THE CASE

      1.     LEMUEL WASHINGTON (hereafter “Plaintiff”) brings this

employment discrimination action seeking redress for racial discrimination, sexual

harassment, and disability discrimination at work, as well as retaliation for the

protected act of filing charges of discrimination against his employer, suffered in his

capacity as an employee of the Defendant ENTERPRISE HOLDINGS, LLC aka

ENTERPRISE LEASING COMPANY OF CHICAGO, LLC (hereafter “Enterprise”

or “Defendant”).

                                      PARTIES




                                           1
     Case: 1:21-cv-00556 Document #: 1 Filed: 01/31/21 Page 2 of 18 PageID #:2




      2.      Plaintiff is a citizen of the United States and is a resident of the State

of Illinois. At all times until his termination, Plaintiff was an employee of

Enterprise.

      3.      Defendant is a car rental company located at 3800 Manheim Road,

Franklin Park, IL 60131. At all times relevant to this Complaint, the Defendant

company was an “employer” pursuant to 42 U.S.C. § 2000e(b).

      4.      Plaintiff filed his Charge of Discrimination with the Illinois

Department of Human Rights (IDHR) on January 23, 2018 (No. 2018CF1378).

                                   JURISDICTION

      5.      This court has jurisdiction under 775 ILCS 5/10-102, Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000(e), and the Americans with

Disabilities Act, 42 U.S.C. § 12101.

      6.      Venue is proper before this Court under Venue is proper pursuant to

775 ILCS 5/8-111(A)(1) because it is a district where Defendant resides or does

business and where a substantial part of the events giving rise of Plaintiff’s claims

occurred.

                             PROCEDURAL HISTORY

      7.      On January 23, 2018, Plaintiff filed an IDHR Charge of Discrimination

against Defendant. See Exhibit A. On February 1, 2019, the IDHR issued Plaintiff a

Notice of Dismissal for lack of substantial evidence. See Exhibit B. On March 19,

2019, Plaintiff requested a substantial weight review of his charge. See Exhibit C.

On June 3, 2019, the State of Illinois Human Rights Commission vacated the




                                            2
     Case: 1:21-cv-00556 Document #: 1 Filed: 01/31/21 Page 3 of 18 PageID #:3




previous dismissal of Plaintiff’s charge and entered a finding of substantial

evidence. See Exhibit D. On November 4, 2020, the EEOC issued Plaintiff a Right to

Sue letter. See Exhibit E.

                                       FACTS

      8.     Plaintiff began working for Enterprise on July 24, 2014. Plaintiff was

hired as a driver. His responsibilities included driving damaged cars to the

dealership for repair and taking inventory of the lot.

      9.     Throughout his time at Enterprise, Plaintiff met all of his employer’s

legitimate performance expectations and generally received favorable performance

reviews.

      10.    Plaintiff was the only Black employee in his department. His

supervisors and coworkers were non-Black.

      11.    Plaintiff endured a racially hostile workplace environment. When

Plaintiff was first hired in 2014, Carlos Tarafa, the Lead Driver and Plaintiff’s

supervisor, stated to a white employee, Pat Zimbowski, that Plaintiff was only hired

into the department because of Affirmative Action. Plaintiff informed Jennifer

Mecklenburg, Enterprise’s Human Resources Manager, of these comments but the

HR department never took meaningful action to address them.

      12.    On February 25, 2016, Plaintiff was riding in the passenger seat with

Pat Zabrowski, a white employee, to pick up a car. When they discovered that the

car was not ready for pickup, Ms. Zabrowski wanted to drive to another dealership,

but Plaintiff asked to be dropped back at the office. Ms. Zabrowski refused and




                                           3
     Case: 1:21-cv-00556 Document #: 1 Filed: 01/31/21 Page 4 of 18 PageID #:4




repeatedly insulted Plaintiff. She called him a “fucking idiot” and said “this is why

they don’t hire your people.” When Ms. Zabrowski continued to refuse to let Plaintiff

out of the car, Plaintiff threatened to call the police. Ms. Zabrowski only relented

when she called her supervisor who advised her to drive Plaintiff back to the office.

      13.    Plaintiff brought this incident to the attention of Ms. Mecklenburg, but

again, HR failed to meaningfully address the issue. To Plaintiff’s knowledge, HR

never spoke with Pat about her behavior and Pat was never written up.

      14.    Defendant’s racially hostile work environment and the stress it

produced exacerbated Plaintiff’s anxiety and asthma.

      15.    Despite Plaintiff’s continued good performance, he received two

disciplinary memos, one in 2015 for time integrity and the other in August 2017 for

missing days.

      16.    Plaintiff disputed the 2017 memo because the time he had missed from

work had been approved by Defendant’s management. Indeed, Plaintiff asked his

supervisor, Mr. Gunnels, for time off from work to take care of his recently deceased

father’s reburial.

      17.    In 2016, Mark Gunnels became Plaintiff’s supervisor. Mr. Gunnels and

Plaintiff enjoyed a friendly working relationship until Plaintiff filed charges against

Defendant.

      18.    In 2017, Plaintiff filed a sexual harassment charge against Neil

McCain, the Lead Driver.




                                           4
     Case: 1:21-cv-00556 Document #: 1 Filed: 01/31/21 Page 5 of 18 PageID #:5




       19.    After Plaintiff filed his charge, the HR department and Mr. Gunnels

singled Plaintiff out for disciplinary treatment that was not given to other similarly

situated employees. At one point, Mr. Gunnels pulled up in his vehicle to write up

Plaintiff while Plaintiff was working with customers.

       20.    Plaintiff suffers from severe asthma. Defendant was aware of

Plaintiff’s condition.

       21.    After Plaintiff filed these charge, Plaintiff’s disability was

accommodated only once. In October 2017, Mr. Gunnels allowed Plaintiff to work

inside for three days. Plaintiff was given paperwork and I-Passes to process.

       22.    In November 2017, Plaintiff requested to work inside to avoid an

asthma attack, as the cold weather exacerbated his symptoms. This time, Ms.

Mecklenburg denied Plaintiff’s request for accommodation despite there being

plenty of indoor paperwork for Plaintiff to complete. When Plaintiff inquired as to

why he could not work indoors like he had previously, Ms. Mecklenburg stated that

another employee, Diane Jenkins, was already processing the I-Passes and that

“they were not going to pay two people to perform one job.” When Plaintiff asked if

he could take care of the paperwork that was related to his position, Ms.

Mecklenburg told him that the Lead Driver would take of it instead. However,

Plaintiff noted that the Lead Driver was not present at work that day.

       23.    After Defendant denied Plaintiff’s request for accommodation, Plaintiff

returned outside to perform his duties, but suffered an asthma attack. Plaintiff

returned to the office to inform Ms. Mecklenburg that he could not breathe. Shortly




                                            5
     Case: 1:21-cv-00556 Document #: 1 Filed: 01/31/21 Page 6 of 18 PageID #:6




afterward, Plaintiff passed out and hit his head. Defendant called an ambulance for

Plaintiff and he was taken to the hospital.

      24.    Plaintiff requested leave from work after his hospitalization. On

January 22, 2018 Plaintiff received a letter from Defendant stating that his leave

had been approved from December 2018 to March 2018. That same day, Plaintiff

received another letter from Defendant stating that he had been terminated.

      25.    In refusing to reasonably accommodate Plaintiff, Defendant impeded

Plaintiff’s ability to perform the essential functions of his job. Defendant’s failure to

accommodate Plaintiff’s disability also led to a worsening of Plaintiff’s existing

conditions and resulted in a major head injury.

                              COUNT I
               RACE DISCRIMINATION IN VIOLATION OF THE
                ILLINOIS HUMAN RIGHTS ACT & TITLE VII

      26.    Plaintiff repeats and realleged paragraphs 7 – 25 and incorporates

same by reference as though fully set out in this Count I.

      27.    Plaintiff is a member of a protected class under the Illinois Human

Rights Act and under Title VII of the Civil Rights Act of 1964. He is an African

American male.

      28.    Plaintiff was qualified for his position and at all relevant times

throughout his employment met Defendant’s legitimate performance expectations.

      29.    Plaintiff was the only Black person in his department; his supervisor

and coworkers were all non-Black employees.




                                            6
     Case: 1:21-cv-00556 Document #: 1 Filed: 01/31/21 Page 7 of 18 PageID #:7




      30.    Despite Plaintiff’s qualifications and work performance, he was treated

differently than similarly situated white or non-African American employees when

he was terminated over a minor attendance violation.

      31.    On January 9, 2017, Plaintiff applied for the Lead Driver position.

Plaintiff had received strong performance reviews and was commended for his work

ethic. Indeed, Plaintiff’s supervisor specially chose Plaintiff to assist with inventory

because of Plaintiff’s trustworthiness and work ethic. However, despite Plaintiff’s

qualifications and performance, he was denied a promotion to Lead Driver. The

position was instead given to Mr. McCain, a white employee.

      32.    After Defendant denied Plaintiff the promotion to Lead Driver,

Defendant had Plaintiff train Mr. McCain.

      33.    Plaintiff filed a charge with the Illinois Department of Human Rights.

It was dismissed for lack of substantial evidence. Plaintiff filed a timely Request for

Review, and on June 3, 2019, the Illinois Human Rights Commission vacated the

dismissal of Plaintiff’s charge of racial discrimination for lack of substantial

evidence and remanded for a finding of substantial evidence in a non-final order –

Exhibit A to this Complaint.

      34.    In discriminating against Plaintiff, Enterprise acted willfully and/or

with reckless indifference to Plaintiff’s federally protected rights.

                                      DAMAGES

      As a proximate result of the foregoing facts, Plaintiff has been subjected to

unlawful discrimination on the basis of race and suffered incidental damages, loss




                                            7
     Case: 1:21-cv-00556 Document #: 1 Filed: 01/31/21 Page 8 of 18 PageID #:8




of wages, and loss of benefits, which has caused him to retain an attorney to protect

his legal rights.

       WHEREFORE, Plaintiff respectfully asks this Honorable Court to enter a

judgement against Defendant as follows:

       A)   For an order declaring that Enterprise’s actions and practices violated

            42 U.S.C. § 2000(e), and permanently enjoin Enterprise (and their

            officers, agents, and successors) from engaging in actions or practices

            that discriminate against any employee on the basis of race for asserting

            their rights under the Act;

       B)   For an order directing Enterprise to pay Plaintiff compensatory

            damages in a sum in excess of $300,000.

       C)   For an order directing Enterprise to pay Plaintiff any withheld or lost

            pay and lost benefits from the date of his termination to the date of an

            award by a jury or judge;

       D)   For an order directing Enterprise to restore any lost seniority and

            benefits, or, in the alternative, to pay him front pay and lost benefits;

       E)   For an order directing Enterprise to remove any negative memoranda,

            notes, documents, files, comments, letters, etc., from Plaintiff’s

            personnel file;

       F)   Award Plaintiff his reasonable attorney’s fees and costs; and

       G)   Grant any and all other relief that this Court deems just and proper.

                              COUNT II
                SEXUAL HARASSMENT IN VIOLATION OF THE



                                           8
     Case: 1:21-cv-00556 Document #: 1 Filed: 01/31/21 Page 9 of 18 PageID #:9




                 ILLINOIS HUMAN RIGHTS ACT & TITLE VII

      35.    Plaintiff repeats and realleged paragraphs 7 – 34 and incorporates

same by reference as though fully set out in this Count II.

      36.    On February 14, 2017, Plaintiff reported fellow employee Neil McCain

to Enterprise HR for sexual harassment.

      37.    Mr. McCain made sexually explicit statements to Plaintiff, saying that

Plaintiff would enjoy the movie 50 Shades of Grey because of the “whips and chains

and stuff” and that he would especially enjoy the anal sex scenes and made

reference to the “male g-spot.” The conversation made Plaintiff highly

uncomfortable.

      38.    Plaintiff reported McCain to HR but Defendant failed to meaningfully

address the issue. Instead, HR instructed Plaintiff and Mr. McCain to stay away

from each other and told McCain not to contact Plaintiff via phone outside of work.

      39.    Later that day, after Plaintiff reported McCain, McCain passed

Plaintiff in the hallway and told him to “go home and have sex.”

      40.    Despite HR’s instruction, McCain contacted Plaintiff outside of work.

Plaintiff responded that he did not wish to speak with McCain and informed HR

about the incident.

      41.    In response to Plaintiff’s complaints regarding Mr. McCain, HR

accused Plaintiff of being “childish” and told him to “grow up.”

      42.    After Defendant failed to address the incident, Plaintiff filed a charge

against Defendant with the IDHR.




                                          9
    Case: 1:21-cv-00556 Document #: 1 Filed: 01/31/21 Page 10 of 18 PageID #:10




      43.    In failing to address the incident, Enterprise acted willfully and/or

with reckless indifference to Plaintiff’s federally protected rights.

                                      DAMAGES

      As a proximate result of the foregoing facts, Plaintiff has been subjected to

unlawful sexual harassment and suffered incidental damages which have caused

him to retain an attorney to protect his legal rights.

      WHEREFORE, Plaintiff respectfully asks this Honorable Court to enter a

judgement against Defendant as follows:

      H)    For an order declaring that Enterprise’s actions and practices violated

            42 U.S.C. § 2000(e), and permanently enjoin Enterprise (and their

            officers, agents, and successors) from engaging in sexually harassing

            actions or practices against any employee;

      I)    For an order directing Enterprise to pay Plaintiff compensatory

            damages in a sum in excess of $300,000.

      J)    For an order directing Enterprise to pay Plaintiff any withheld or lost

            pay and lost benefits from the date of his termination to the date of an

            award by a jury or judge;

      K)    For an order directing Enterprise to restore any lost seniority and

            benefits, or, in the alternative, to pay him front pay and lost benefits;

      L)    For an order directing Enterprise to remove any negative memoranda,

            notes, documents, files, comments, letters, etc., from Plaintiff’s

            personnel file;




                                           10
    Case: 1:21-cv-00556 Document #: 1 Filed: 01/31/21 Page 11 of 18 PageID #:11




      M)    Award Plaintiff his reasonable attorney’s fees and costs; and

      N)    Grant any and all other relief that this Court deems just and proper.


                           COUNT III:
      DISABILITY DISCRIMINATION: FAILURE TO ACCOMMODATE

      44.     Plaintiff repeats and realleges paragraphs 7 – 43 and incorporates

same by reference as though fully set out in this Count III.

      45.     Plaintiff is an individual with a disability within the meaning of

Section 1-103(1) of the Human Rights Act and pursuant to Section 12111 of the

Americans with Disabilities Act.

      46.     Plaintiff has been diagnosed with asthma. Plaintiff also suffered a

head injury during his term of employment at Enterprise.

      47.     Plaintiff’s asthma is severe; Plaintiff’s doctor prescribed him a

breathing steroid to manage the symptoms.

      48.     Despite occasional asthmatic flare-ups, Plaintiff would show up for

work and perform his duties.

      49.     Defendant was aware of Plaintiff’s conditions throughout his term of

employment.

      50.     At all relevant times, Plaintiff remained qualified for his position at

Enterprise and his performance as a driver met all of Defendant’s legitimate

performance expectations.

      51.     Despite Defendant’s awareness of Plaintiff’s conditions, Defendant

failed to reasonably accommodate Plaintiff’s disabilities.




                                           11
    Case: 1:21-cv-00556 Document #: 1 Filed: 01/31/21 Page 12 of 18 PageID #:12




      52.      In October 2017, Plaintiff submitted a doctor’s note to Ms.

Mecklenburg, that stated that working outdoors in the cold was aggravating his

asthma. In response, Ms. Mecklenburg informed Plaintiff that there was no indoor

work available to him as an alternative. However, Plaintiff knew there were many

indoor tasks relevant to his job that he could have performed that would have

allowed him to avoid dangerous asthmatic flareups.

      53.      As a result of Defendant’s failure to accommodate Plaintiff’s asthma,

Plaintiff passed out in the dealership office and sustained a head injury. The head

injury has had long-lasting consequences for Plaintiff; he continues to unexpectedly

fall unconscious and as a result can no longer drive, live alone, or perform other

daily tasks.

      54.      On January 10, 2018, after Plaintiff sustained his head injury,

Plaintiff submitted an accommodation request to Human Resources Manager

Debbie Cuva. The accommodation request stated that Plaintiff’s doctor released him

to return to work and cleared him for non-driving duties. However, Ms. Cuva

informed Plaintiff that no non-driving duties were available and told Plaintiff not to

return to work until his doctor cleared him for driving duties.

      55.      In failing to accommodate Plaintiff, Defendant impeded Plaintiff’s

ability to fully perform the essential functions of his position. Defendant’s failure to

accommodate Plaintiff’s disability resulted in an injury that caused Plaintiff to lose

his ability to work and lose his independence. Plaintiff now lives with lifelong

consequences of his head injury.




                                           12
    Case: 1:21-cv-00556 Document #: 1 Filed: 01/31/21 Page 13 of 18 PageID #:13




                                        DAMAGES

      As a proximate result of the foregoing facts, Plaintiff has been subjected to

unlawful discrimination on the basis of disability and suffered incidental damages,

loss of wages, and loss of benefits, which has caused him to retain an attorney to

protect his legal rights.

      WHEREFORE, Plaintiff respectfully asks this Honorable Court to enter a

judgement against Defendant as follows:

      A) For an order declaring that Enterprise’s actions and practices violated the

          Illinois Human Rights Act and permanently enjoin Enterprise (and their

          officers, agents, and successors) from engaging in actions or practices that

          discriminate against any employee on the basis of disability for asserting

          their rights under the Act;

      B) For an order directing Enterprise to pay Plaintiff compensatory damages

          in a sum in excess of $300,000.

      C) For an order directing Enterprise to pay Plaintiff any withheld or lost pay

          and lost benefits from the date of his termination to the date of an award

          by a jury or judge;

      D) For an order directing Enterprise to restore any lost seniority and

          benefits, or, in the alternative, to pay him front pay and lost benefits;

      E) For an order directing Enterprise to remove any negative memoranda,

          notes, documents, files, comments, letters, etc., from Plaintiff’s personnel

          file;




                                            13
    Case: 1:21-cv-00556 Document #: 1 Filed: 01/31/21 Page 14 of 18 PageID #:14




      F) Award Plaintiff his reasonable attorney’s fees and costs; and

      G) Grant any and all other relief that this Court deems just and proper.

                           COUNT IV
       DISABILITY DISCRIMINATION: WRONGFUL TERMINATION

      56.    Plaintiff repeats and realleges paragraphs 7 – 55 and incorporates

same by reference as though fully set out in this Count IV.

      57.    Plaintiff is an individual with a disability within the meaning of

Section 1-103(1) of the Human Rights Act and pursuant to Section 12111 of the

Americans with Disabilities Act.

      58.    On January 22, 2018, after Plaintiff sustained his head injury,

Enterprise terminated Plaintiff for a minor attendance violation the same day it

granted his medical leave.

      59.    At the time Plaintiff was terminated for a minor attendance infraction,

he still had unused paid-time-off days.

      60.    Similarly situated employees with no known disabilities and who did

not previously seek disability accommodation were not terminated for similar

violations or under similar circumstances.

                                    DAMAGES

      As a proximate result of the foregoing facts, Plaintiff has been subjected to

unlawful discrimination on the basis of disability and suffered incidental damages,

loss of wages, and loss of benefits, which has caused him to retain an attorney to

protect his legal rights.




                                          14
    Case: 1:21-cv-00556 Document #: 1 Filed: 01/31/21 Page 15 of 18 PageID #:15




      WHEREFORE, Plaintiff respectfully asks this Honorable Court to enter a

judgement against Defendant as follows:

      A) For an order declaring that Enterprise’s actions and practices violated the

            Illinois Human Rights Act and permanently enjoin Enterprise (and their

            officers, agents, and successors) from engaging in actions or practices that

            discriminate against any employee on the basis of disability for asserting

            their rights under the Act;

      B) For an order directing Enterprise to pay Plaintiff compensatory damages

            in a sum in excess of $300,000.

      C) For an order directing Enterprise to pay Plaintiff any withheld or lost pay

            and lost benefits from the date of his termination to the date of an award

            by a jury or judge;

      D) For an order directing Enterprise to restore any lost seniority and

            benefits, or, in the alternative, to pay him front pay and lost benefits;

      E) For an order directing Enterprise to remove any negative memoranda,

            notes, documents, files, comments, letters, etc., from Plaintiff’s personnel

            file;

      F) Award Plaintiff his reasonable attorney’s fees and costs; and

      G) Grant any and all other relief that this Court deems just and proper.

                                       COUNT V
                                     RETALIATION

      61.       Plaintiff repeats and realleged paragraphs 7 – 60 and incorporates

same by reference as though fully set out in this Count V.



                                              15
    Case: 1:21-cv-00556 Document #: 1 Filed: 01/31/21 Page 16 of 18 PageID #:16




      62.    Plaintiff engaged in statutorily protected activity under the Illinois

Human Rights Act and under Title VII when he filed his discrimination charges

with the Illinois Department of Human Rights against Defendant.

      63.    Plaintiff filed a number of charges of discrimination with the IDHR for

race discrimination, sexual harassment, hostile work environment, failure to

promote, and wrongful termination.

      64.    In response to Plaintiff’s filings, HR personnel informed him that he

could not get an “exceeds expectations” on his performance review. HR also worked

to isolate Plaintiff from his coworkers and members of other departments. HR

refused to correspond with Plaintiff and routinely ignored his emails and calls.

      65.    In October 2017, Defendant attempted to get Plaintiff to drop the

sexual harassment charge against Mr. McCain, but Plaintiff refused to drop the

charge. After Plaintiff’s refusal, Defendant stopped approving Plaintiff’s requests

for accommodation.

      66.    On January 22, 2018, Defendant terminated Plaintiff for a minor

attendance violation.

      67.    Similarly situated employees who did not engage in statutorily

protected activity were not terminated under similar circumstances.

                                     DAMAGES

      As a proximate result of the foregoing facts, Plaintiff has been subjected to

unlawful retaliation and suffered incidental damages, loss of wages, and loss of

benefits, which has caused him to retain an attorney to protect him legal rights.




                                          16
   Case: 1:21-cv-00556 Document #: 1 Filed: 01/31/21 Page 17 of 18 PageID #:17




      WHEREFORE, Plaintiff respectfully asks this Honorable Court to enter a

judgement against Defendant as follows:

      A) For an order declaring that Enterprise’s actions and practices violated 42

         U.S.C. § 2000(e), and permanently enjoin Enterprise (and their officers,

         agents, and successors) from engaging in actions or practices that

         discriminate against any employee for asserting their rights under the

         Act;

      B) For an order directing Enterprise to pay Plaintiff compensatory damages

         in a sum in excess of $300,000.

      C) For an order directing Enterprise to pay Plaintiff any withheld or lost pay

         and lost benefits from the date of his termination to the date of an award

         by a jury or judge;

      D) For an order directing Enterprise to restore any lost seniority and

         benefits, or, in the alternative, to pay him front pay and lost benefits;

      E) For an order directing Enterprise to remove any negative memoranda,

         notes, documents, files, comments, letters, etc., from Plaintiff’s personnel

         file;

      F) Award Plaintiff his reasonable attorney’s fees and costs; and

      G) Grant any and all other relief that this Court deems just and proper.




                                           17
    Case: 1:21-cv-00556 Document #: 1 Filed: 01/31/21 Page 18 of 18 PageID #:18




                                   JURY DEMAND

      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff

respectfully requests a trial by jury on all counts.



                                                Respectfully submitted,

                                                 /s/ John T. Moran, Jr.
                                                John T. Moran, Jr.
                                                The Moran Law Group
                                                566 West Lake St., Ste. 101
                                                Chicago, IL 60661
                                                (312) 405-4474
                                                j.t.m.moran@gmail.com




                                           18
